902 F.2d 1567Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James O. WYNN, Plaintiff-Appellant,v.Robert C. THOMPKINS, Individually and in his capacity asMontgomery County Police;  Frank Mathis, Individually and inhis capacity as Montgomery County Police;  Harry Grechreng,Individually and in his capacity as Montgomery CountyPolice:  Media Service Officer;  Bernard Crooke, Chief ofPolice Montgomery County, Defendants-Appellees.
No. 89-7186.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 25, 1990.Decided May 2, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (C/A No. 87-93-HM)
James O. Wynn, appellant pro se.
Bruce P. Sherman, Paul A. McGuckian, County Attorney's Office, Rockville, Md., for appellees.
D.Md.
AFFIRMED.
Before K.K. HALL and SPROUSE, Circuit Judges, and HARRISON L. WINTER, Senior Circuit Judge.*
PER CURIAM:


1
James O. Wynn appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Wynn v. Thompkins, CA-87-93-HM (D.Md. June 30, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Judge Winter participated in the consideration of this case but died prior to the time the decision was filed.  The decision is filed by a quorum of the panel.  28 U.S.C. Sec. 46(d)